                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                 CRIMINAL ACTION NO. 16-10056-RGS
                     UNITED STATES OF AMERICA
                                     v.
                         THOMAS I. HICKEY, III
                              ORDER ON
                  PETITIONER’S MOTION TO VACATE,
                  SET ASIDE, OR CORRECT SENTENCE
                               June 6, 2019

STEARNS, D.J.

     As I agree with the government that this court is without jurisdiction

to revise a sentence imposed in the District of Maine, see United States v.

Barrett, 178 F.3d 34, 50 n.10 (1st Cir. 1999), petitioner Hickey’s motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 is

DENIED without prejudice to it being refiled in the proper court.

                                   SO ORDERED.
                                   /s/ Richard G. Stearns
                                   __________________________
                                   UNITED STATES DISTRICT JUDGE
